Name: 98/5/EC: Commission Decision of 9 December 1997 on the introduction of a pilot computerised animal-health management system for pig farms (Infoporc) in France (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  economic policy;  information technology and data processing;  management;  Europe
 Date Published: 1998-01-03

 Avis juridique important|31998D000598/5/EC: Commission Decision of 9 December 1997 on the introduction of a pilot computerised animal-health management system for pig farms (Infoporc) in France (Text with EEA relevance) Official Journal L 001 , 03/01/1998 P. 0022 - 0025COMMISSION DECISION of 9 December 1997 on the introduction of a pilot computerised animal-health management system for pig farms (Infoporc) in France (Text with EEA relevance) (98/5/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 37 (2) thereof,Whereas the French authorities have requested the Commission to provide Community financial assistance for the introduction of a pilot computerized animal-health management system for pig farms (Infoporc) in France;Whereas the system entails keeping a register of pig farms and identifying livestock movements; whereas this falls within the scope of Article 37 of Decision 90/424/EEC;Whereas the aim of introducing such a system is to control animal-health measures by means of real-time information on the health status of livestock and the management of animal movements; whereas the introduction of the system will help in identifying and tracing animal movements with a view to enhancing animal health in the Community and is accordingly in line with a priority objective of the latter;Whereas the French authorities have entrusted the Association rÃ ©gionale Interprofessionnelle Porcine de Bretagne (ARIP) with the task of setting up this pilot computerized system under the supervision of the public authorities;Whereas in due time an assessment should be made of the introduction of the system and the results for animal health with a view to its extension;Whereas the system's organizational details and the rules for the Community's financial contribution should be laid down;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purposes of this Decision, the authority responsible at technical level shall be the Association RÃ ©gionale Interprofessionnelle Procine de Bretagne (ARIP) represented by its chairman.That body shall work under the general supervision of the French Ministry of Agriculture, Fisheries and Food.In particular:- the Veterinary Health Directorates of CÃ ´tes d'Armor, FinistÃ ¨re, Ille-et-Vilaine and Morbihan shall be responsible for the animal-health aspects,- the Departmental Stockfarming Establishments of CÃ ´tes d'Armor, FinistÃ ¨re, Ille-et-Vilaine and Morbihan shall be responsible for the technical aspects of identification,- the Brittany Regional Directorate for Agriculture and Forestry shall be responsible for the financial aspects.Article 2 The authority responsible shall undertake to:- devise, develop and introduce a pilot computerised system for animal-health management of pig farming (Infoporc) in accordance with the details and timetable set out in Annex 1.The measure shall commence on the date on which this Decision is notified and shall end on 31 December 1998,- submit a progress report by 1 June 1998 and a final report by 31 March 1999 to the Commission and the Member States within the Standing Veterinary Committee.Article 3 1. The Community's financial contribution shall be 20 % of the eligible expenditure, with a ceiling of ECU 200 000.2. Expenditure as referred to in paragraph 1 shall cover the following:- the acquisition and installation of computer equipment (central servers and user work stations),- the purchase and development of software,- the costs of setting up the system (general supervision, system design and establishment supervision, training and involvement of users),- maintenance and final assessment costs.Article 4 1. The Community's financial contribution shall be granted to the French authorities after supporting documents are presented. The French authorities shall present the supporting documents to the Commission.2. The planned schedule for expenditure shall be as follows:- 1997: 35 %,- 1998: 65 %.3. At the request of the French authorities, an advance of up to 40 % of the total Community contribution may be granted. The request must be presented by the French authority before 15 December 1997.4. Supporting documents shall be presented by 30 June 1999 at the latest.Article 5 A review of the system's contribution to the animal-health management of pig farms shall be drawn up by the Commission on the basis of the final report drafted by the authority responsible, and presented to the Member States meeting within the Standing Veterinary Committee.A further decision regarding adjustments to the system may be taken on the basis of that review.Article 6 This Decision is addressed to France.Done at Brussels, 9 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.ANNEX I The pilot computerized system was designed with a view to monitoring Aujeszky's disease. It provides a trial for the introduction of a standardized animal-health management system for areas with a high livestock density.The design selected for the computerized information system could serve as reference basis for the development of database systems for livestock records and movements.The project is in line with the measure for the identification of livestock and the tracing of livestock movements with a view to monitoring animal health and helping to improve the animal-health status of holdings.1. ContentsThe selected option involves two main measures:- keeping a register of pig farms,- identifying livestock movements.The aim of the two measures is to control animal-health measures by means of real-time information on the health status of livestock and the management of animal movements.A. Keeping the farm registerA common reference register is to be introduced. Each partner (veterinary services, laboratories, livestock services, producer groups and veterinarians) undertakes to help keep the register up to date by forwarding the information they have available by computer transmission. Rules on validation will be laid down. The information is input via a suitable mask (identification of stockfarm, geographical location, type of activity, animal-health information, etc.).Access to the common register is subject to rules depending on the tasks and competence of each partner.The computerized information system includes the link-up of sites (around 40) and a central computerized administration system.B. Identifying livestock movementsUltimately the aim of the system is to identify all pig movements.In the first stage, the emphasis will be on identifying piglet movements (from breeding establishments to fattening establishments).The computerized system for the stockfarm register is also used for the identification of livestock movements. The input mask includes information relating to the farms of origin, the farms of destination and the details of transport with respect to each movement.2. TimetableA. First phase: From the date on which this Decision is notified to 1 May 1998This phase will cover:- the finalization of software (application and communication),- the purchase and installation of computer equipment (server centres and network sites),- the purchase and installation of communication equipment (modems, etc.),- the development of the common reference register,- test on specific areas.B. Second phase: 1 May to 31 December 1998This will be an operational phase covering:- verification of the proper functioning of the system,- the rectifying of any shortcomings;- an assessment of the technical aspects and the system's contribution to the animal-health management of pig farms.ANNEX II FORECAST COSTS All tasks will be subject to a call for tenders in accordance with the regulations in force.>TABLE>